Case 15-13059-KHK        Doc 69    Filed 12/18/19 Entered 12/18/19 12:28:16             Desc Main
                                  Document      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     ANDREW PAUL CICHOSZ
                                                   Case No. 15-13059-KHK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.
Case 15-13059-KHK       Doc 69  Filed 12/18/19 Entered 12/18/19 12:28:16              Desc Main
                               Document      Page 2 of 4
     Notice and Motion to Dismiss
     Andrew Paul Cichosz, Case #15-13059-KHK

     Attend the hearing to be held on January 30, 2020 at 1:30 p.m., in Courtroom III on
     the 3rd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: _December 18, 2019_____                       __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 18th day of December, 2019, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Andrew Paul Cichosz                          Neil Spencer Welles
     Chapter 13 Debtor                            Attorney for Debtor
     2826 Yarling Ct                              Welles Law, Pc
     Falls Church, VA 22042-4465                  10195 Main Street, Suite I
                                                  Fairfax, VA 22031

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
              Case 15-13059-KHK                     Doc 69        Filed 12/18/19            Entered 12/18/19 12:28:16                      Desc Main
                                                   Thomas P. Gorman,
                                                             DocumentStandingPage
                                                                              Chapter
                                                                                  3 of134Trustee
                                                      INTERIM STATEMENT AS OF 12/18/2019
 CASE NO: 15-13059-KHK
STATUS: ACTIVE
                                        DEBTOR: XXX-XX-4592
                                        CICHOSZ, ANDREW PAUL                                                               SCHEDULE:             468.13 MONTHLY
                                 AKA:                                                                                     TOTAL PAID:                   25,902.96
       DATE FILED: 09/02/2015           2826 YARLING CT                                                                              LAST 12 TRANSACTIONS
                                        FALLS CHURCH, VA 22042-4465                                                       Date          Source               Amount
      CONFIRMED: 11/20/2015
                                                                                                                          09/23/19   MAINSPRING PHYSIC   936.26
       LATEST 341: 10/13/2015                                                                                             07/11/19   MAINSPRING PHYSIC 1,404.39
   PERCENTAGE:         100.000                    ATTORNEY: NEIL SPENCER WELLES                                           04/09/19   PC                1,404.39
                                                            WELLES LAW, PC                                                01/22/19   MAINSPRING PHYSIC   468.13
             PLAN: 60 MONTHS                                10195 MAIN STREET, SUITE I                                    01/22/19   MAINSPRING PHYSIC   468.13
                                                            FAIRFAX, VA 22031                                             11/06/18   MAINSPRING PHYSIC   468.13
       1st PAYMENT DUE: 10/2015                             Phone:571 432-0300 Fax: 571 432-0301                          10/04/18   MAINSPRING PHYSIC   468.13
           ON SCHEDULE:            26,849.35                                                                              09/04/18   MAINSPRING PHYSIC   468.13
                                                                                                                          08/06/18   MAINSPRING PHYSIC   468.13
       ACTUAL PAYMENTS:            25,902.96                                                                              07/06/18   PC                  468.13
         AMOUNT BEHIND:                 946.39                                                                            06/05/18   PC                  468.13
                                                                                                                          05/03/18   PC                  458.00
                                                                                                                          04/03/18   PC                  468.13
                                                                                                                          03/01/18   PC                  308.00

PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                  DISB CODE CLASS INT. BEGIN                  FIX PAY ORG. CLAIM         APPROVED       PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                   LAST DISB PAY%     INT. RATE                ARREARS SCHED AMT          TO BE PAID      INT. PAID      INT. DUE
001       IRS*   INTERNAL REVENUE SERVICE            PRO      UNS                                   0.00      1,199.06       1,199.06         977.33       221.73
                                                     10/2019   100.00                               0.00          0.00       1,199.06           0.00          0.00
001       IRS*   INTERNAL REVENUE SERVICE            PRO       PRI                                  0.00      3,632.68       3,632.68       3,632.68          0.00
                                                     04/2017   100.00                               0.00      3,175.00       3,632.68           0.00          0.00
002       331412 PROFESSIONAL ACCOUNT MGMT           PRO       PRI                                  0.00          0.00           0.00           0.00      Not Filed
                                                               100.00                               0.00        205.00           0.00           0.00
003       331412 PROFESSIONAL ACCOUNT MGMT           PRO       PRI                                  0.00          0.00           0.00           0.00      Not Filed
                                                               100.00                               0.00         55.00           0.00           0.00
004       341086 US BANK NATIONAL ASSOCIATION        PRO-I    SEC                                   0.00      8,437.50       8,437.50       8,437.50       Closed
                 LOAN MOD APP 10/06/2016             07/2016   100.00                               0.00     27,000.00       8,437.50           0.00
005       AMEXP AMERICAN EXPRESS BANK, FSB           PRO      UNS                                   0.00      8,714.70       8,714.70       7,104.19      1,610.51
                                                     10/2019   100.00                               0.00      8,327.68       8,714.70           0.00          0.00
006       337191 CAPITAL ONE                         PRO      UNS                                   0.00          0.00           0.00           0.00      Not Filed
                                                               100.00                               0.00        998.00           0.00           0.00
007       333122 DSNB MACYS                          PRO      UNS                                   0.00          0.00           0.00           0.00      Not Filed
                                                               100.00                               0.00        321.10           0.00           0.00
008       343869 RICHARD ROCKWELL                    PRO      UNS                                   0.00          0.00           0.00           0.00      Not Filed
                 SEE NOTES IF CLM FILED WILL OBJECT            100.00                               0.00     10,000.00           0.00           0.00
009       342440 SUSAN PERLIN                        PRO      UNS                                   0.00        700.00         700.00         570.56        129.44
                                                     10/2019   100.00                               0.00        700.00         700.00           0.00          0.00
010       347671 UNIT OWNERS OF CARR AT NEW PROVI PRO         SEC                                   0.00      2,921.62       1,805.00       1,805.00          0.00
                 UNLISTED LATE                       06/2018   100.00                               0.00          0.00       1,805.00           0.00          0.00
010       347671 UNIT OWNERS OF CARR AT NEW PROVI PRO         UNS                                   0.00          0.00       1,116.62         910.22        206.40
                 Split Claim                         10/2019   100.00                               0.00          0.00       1,116.62           0.00          0.00
799       WELLES NEIL SPENCER WELLES                 PRO      ATY                                   0.00      3,000.00       1,000.00       1,000.00          0.00
                                                     12/2015   100.00                               0.00      3,000.00       1,000.00           0.00          0.00
                    Trustee Administrative Fees                                                                              1,455.48       1,455.48
                                                                         TOTALS:                     0.00    20,168.06      19,623.54      25,892.96      2,168.08
                                                                                                     0.00    26,781.78      19,623.54           0.00          0.00


                             ADMIN        ATTORNEY          PRIORITY         SECURED      UNSECURED            OTHER

      SCHED AMOUNT:              0.00         3,000.00       3,435.00              0.00      20,346.78             0.00
      CLAIM AMOUNT:              0.00         1,000.00       3,632.68          1,805.00      11,730.38             0.00
   PAID BY TRUSTEE:              0.00         1,000.00       3,632.68          1,805.00        9,562.30            0.00
  PAID BY 3rd PARTY:             0.00              0.00          0.00              0.00            0.00            0.00

         SUB TOTAL:              0.00              0.00          0.00              0.00       2,168.08             0.00           DUE CREDITORS:          2,168.08
      INTEREST DUE:              0.00              0.00           0.00             0.00            0.00            0.00          EXPECTED ADMIN:            142.64
        CONTINUING:              0.00              0.00          0.00              0.00           0.00             0.00           LESS AVAILABLE:            10.00

       BALANCE DUE:              0.00              0.00          0.00              0.00       2,168.08             0.00          APPROX BALANCE:          2,300.72

** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                 Case Power® 12.1
              Case 15-13059-KHK                   Doc 69          Filed 12/18/19            Entered 12/18/19 12:28:16                    Desc Main
                                                 Thomas P. Gorman,
                                                           DocumentStandingPage
                                                                            Chapter
                                                                                4 of134Trustee
                                                    INTERIM STATEMENT AS OF 12/18/2019
 CASE NO: 15-13059-KHK
STATUS: ACTIVE
                                      DEBTOR: XXX-XX-4592
                                      CICHOSZ, ANDREW PAUL                                                                 SCHEDULE:          468.13 MONTHLY




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                Case Power® 12.1
